                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 5/19/2021


 KARINA FERNANDEZ,

                             Plaintiff,
                                                              No. 20-CV-8869 (RA)
                        v.
                                                                     ORDER
 COMMISSIONER OF THE SOCIAL
 SECURITY ADMINISTRATION,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         On October 23, 2020, Plaintiff Karina Fernandez filed a complaint against the

Commissioner of Social Security. Three days later, the Clerk of Court filed on the docket the

standing order in social security cases, which ordered Defendant to file a certified transcript of

administrative proceedings within 90 days of service. On October 28, 2021, Plaintiff served a

copy of the summons and complaint by certified mail upon the Office of the Regional Chief

Counsel of the Social Security Administration.

         Defendant has not appeared or otherwise responded to the complaint. Defendant shall do

so by no later than June 9, 2021.



SO ORDERED.

Dated:      May 19, 2021
            New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge
